[Cite as Marchbanks v. Algoma Group, 2022-Ohio-1385.]


                                     COURT OF APPEALS
                                 DELAWARE COUNTY, OHIO
                                 FIFTH APPELLATE DISTRICT



JACK MARCHBANKS, Director of                            JUDGES:
ODOT                                                    Hon. Earle E. Wise, Jr., P. J.
                                                        Hon. John W. Wise, J.
       Plaintiff-Appellee                               Hon. Craig R. Baldwin, J.

-vs-                                                    Case Nos. 21 CAE 10 0053 and
                                                                  21 CAE 10 0054
THE ALGOMA GROUP, et al.

       Defendants-Appellants                            OPINION




CHARACTER OF PROCEEDING:                           Civil Appeal from the Court of Common
                                                   Pleas, Case Nos. 21-CVH-04 0176 and 21-
                                                   CVH-04 0177


JUDGMENT:                                          Dismissed



DATE OF JUDGMENT ENTRY:                            April 25, 2022



APPEARANCES:

For Plaintiff-Appellee                             For Defendants-Appellants

DAVID YOST                                         AARON E. KENTER
ATTORNEY GENERAL OF OHIO                           CLINTON P. STAHLER
CORINNA V. EFKEMAN                                 GOLDMAN BRAUNSTEIN STAHLER
JUSTINE A. ALLEN                                   KENTER LLP
ASSISTANT ATTORNEYS GENERAL                        500 South Front Street
30 East Broad Street, 26th Floor                   Suite 1200
Columbus, Ohio 43215                               Columbus, Ohio 43215
Delaware County, Case Nos. 21 CAE 10 0053 and 21 CAE 10 0054                              2


Wise, John, J.

      {¶1}   Defendants-Appellants The Algoma Group and John W. Holcomb

(“Appellants”) appeal from the October 18, 2021, Judgment Entry entered by the

Delaware County Court of Common Pleas. Plaintiff-Appellee is Jack Marchbanks,

Director of Ohio Department of Transportation. The relevant facts leading to this appeal

are as follows.

                           FACTS AND PROCEDURAL HISTORY

      {¶2}   On April 15, 2021, Appellee filed an appropriation action in the Delaware

County Court of Common Pleas taking in fee simple and a temporary easement on

parcels 62-WD and 64-WD, (“the properties”) from Appellants. Appellee’s complaint

indicated that Appellee intends to take the property for the purposes of making,

constructing, repairing or improving a public roadway open for use without charge.

      {¶3}   On June 25, 2021, Appellants filed answers challenging Appellee’s failure

to satisfy statutory pre-filing requirements, Appellee’s assertion that the appropriation is

for a public use, Appellee’s assertion that the appropriation is necessary, and that the

appropriation violates the prior public use.

      {¶4}   On July 16, 2021, Appellee moved to strike these defenses on the grounds

that Ohio eminent domain law restricts the scope of an appropriation proceeding to

determine the compensation for the takings.

      {¶5}   On September 23, 2021, the trial court granted Appellee’s motion to strike.

      {¶6}   Appellants appeal from that motion.
Delaware County, Case Nos. 21 CAE 10 0053 and 21 CAE 10 0054                            3


                                  ASSIGNMENTS OF ERROR

      {¶7}   On October 18, 2021, Appellant filed a notice of appeal raising the following

two Assignments of Error:

      {¶8}   “I. THE TRIAL COURT ERRED TO THE MATERIAL PREJUDICE OF

ALGOMA AND HOLCOMB BY STRIKING THE SECOND AND THIRD SPECIFIC

DENIALS OF ALGOMA’S AND HOLCOMB’S AMENDED ANSWER CHALLENGING

THE APPROPRIATION AS NEITHER FOR A PUBLIC USE NOR NECESSARY

WITHOUT CONDUCTING A HEARING AS TO THE SPECIFIC [SIC].

      {¶9}   “II. THE TRIAL COURT ERRED TO THE MATERIAL PREJUDICE OF

ALGOMA BY STRIKING THE FIRST SPECIFIC DENIAL OF ALGOMA’S AMENDED

ANSWER CHALLENGING THE APPROPRIATION FOR FAILURE TO SATISFY PRE-

FILING REQUIREMENTS WITHOUT CONDUCTING A HEARING AS TO THE

SPECIFIC DENIAL”.

                               Final Appealable Order

      {¶10} In the case sub judice, we must determine whether the judgment entry

under review is a final appealable order.

      {¶11} Appellate courts have jurisdiction to review only final orders or judgments.

See, Section 3(B)(2), Article IV, Ohio Constitution; R.C. §2505.02. If an order is not a

final appealable order, then an appellate court has no jurisdiction to review the matter,

and it must be dismissed. See, Gen. Acc. Ins. Co. v. Ins. Co. of N. America, 44 Ohio

St.3d 17, 540 N.E.2d 266 (1989). R.C. §2505.02 states, in pertinent part, “[a]n order is a

final order that may be reviewed, affirmed, modified, or reversed, with or without retrial
Delaware County, Case Nos. 21 CAE 10 0053 and 21 CAE 10 0054                              4


when * * * [a]n order is an appropriation proceeding that may be appealed pursuant to

division (B)(3) of section 163.09 of the Revised Code.”

      {¶12} R.C. §163.03(B)(3) states:

             An owner has a right to an immediate appeal if the order of the court

       is in favor of the agency in any of the matters the owner denied in the

       answer, unless the agency is appropriating property in time of war or other

       public exigency imperatively requiring its immediate seizure, for the

       purpose of making or repairing roads which shall be open to the public

       without charge * * *

      {¶13} The State of Ohio Supreme Court held:

             A trial court’s order in favor of an appropriating agency, entered

      pursuant to R.C. 163.09(B), is not subject to immediate appellate review;

      rather, the property owner may seek appellate review only after a jury has

      assessed compensation and damages and the trial court enters an order,

      pursuant to R.C. 163.15, which disposes of the whole case.

Cincinnati Gas & Elec. Co. v. Pope, 54 Ohio St.2d 12, 374 N.E.2d 406, 407 (1978).

      {¶14} In the case sub judice, it is undisputed that the issues of compensation and

damages to Appellants remain outstanding. Therefore, pursuant to R.C. §2505.02, and

R.C. §163.09(B) the order striking Appellants’ answers is not a final appealable order.
Delaware County, Case Nos. 21 CAE 10 0053 and 21 CAE 10 0054                        5


      {¶15} Based upon the foregoing, we find this Court lacks jurisdiction to address

the assignments of error. Consequently, the appeal is dismissed.



By: Wise, John, J.

Wise, Earle, P. J., and

Baldwin, J., concur.



JWW/br 0422